Appeal by petitioner from a judgment of the Supreme Court, Westchester County, dated July 12, 1978, which dismissed his petition to compel his immediate release from prison. Appeal dismissed as academic, without costs or disbursements. "Petitioner is now on parole and is no longer restrained in his liberty to such an extent that he is entitled to the relief sought (see CPLR 7002, subd [a]; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Jones v Ternullo, 52 AD2d 631)” (People ex rel. Tucker v Board of Parole, 56 AD2d 585). Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.